REISSUE APPLICATION – DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,572,709 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Response Filed
	Applicant’s response and amendment, filed March 28, 2021 has been entered and made of record.  Claim 23 has been amended.  A declaration under 37 CFR 1.132 by Michelle Lynn Fogg was also filed with the response.

Previously Set Forth Rejections
	All of the rejections set forth in the Office action mailed December 1, 2020 are hereby maintained and are reiterated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-15, 17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Roeder (U.S. Patent No. 3,672,371).  
In regard to claims 1, 14, 15, 17, 19 and 20, Angelillo teaches an absorbent pad and thermal pack for comfortable positioning within the area of recovery of an obstetrical or gynecological patient (see col. 1, lines 5-30).  The pad 8 comprises an inner sheet 110 having an outer surface 111 configured to contact the pubic area of a woman’s body where the sheet 110 and surface 111 are free of adhesives so as to be non-adhesive to tissue, skin or hair (see Fig. 1).  Figure 1 shows that inner sheet 110 has a transverse dimension extending between a first side 131 and a second side 132 (see col. 6, lines 15-17).  Figure 3 shows that no portion of the pad 8 extends beyond the first and second sides 131, 132.  Angelillo also teaches an absorbent sheet 210 having a top surface configured to be oriented towards the pubic area of a woman’s body and absorb bodily fluids and a bottom surface opposite the top surface (see Figs. 1 and 3).  Angelillo also teaches a thermal source 310 comprising a flexible, liquid impermeable container 314 that is formed by heat sealing two sheets of a flexible plastic material (see col. 6, lines 53-60 and Fig. 3).  Figure 3 also shows that the thermal source 310 is adjacent to the absorbent sheet 210.  Contained within the container 314 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to form the device of Angelillo in a rectangular shape, in the manner taught by Roeder.  
In regard to claim 3, Angelillo is silent as to the cross sectional thickness of the absorbent sheet 210 and the cross section thickness of the thermal source 310 although Figure 3 makes it clear that the thermal source 310 is thicker than the absorbent sheet 210.  However, it would have been obvious for one of ordinary skill in the art the make the thickness of the absorbent sheet 210 in the range of about 1/16 inch to ½ inch and the thickness of the thermal source 310 in the range of about 1/8 inch to about ¾ inch as these dimensions are typical and reasonable dimensions for the components of a sanitary napkin, particularly one designed for obstetrical use (i.e., greater absorbency and cooling are required).  Furthermore, it is well settled that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  In regard to claim 4, Figure 3 shows that a portion of the liquid impermeable container 314 is interposed between the thermal source 310 and the absorbent sheet 210.  In regard to claim 5, Angelillo teaches that the inner sheet 110 is formed from a liquid permeable material and has an interior surface adjacent to the top surface of the absorbent sheet 210 and an exterior surface that is free of adhesives (see Fig. 3).  In regard to claim 6, Angelillo teaches that inner sheet 110 is formed from a flexible liquid permeable material such as nylon, which is a woven material (see col. 6, lines 10-13).  
With further respect to claims 14, 15 and 19 and in regard to claims 7, 8, 22 and 23,  Figure 3 of Angelillo shows that inner sheet 10 forms a first side of an enclosure and outer sheet 10 forms a second side of the enclosure where the enclosure holds together the absorbent sheet 210 and the thermal source 310.  Figure 3 also shows that thermal source 310 has a surface adjacent to and in contact with the In regard to claim 9, Angelillo is silent as to the length and width of the pad 8.  However, it is well In re Reese, supra.  Accordingly, it would have been an obvious matter of design choice to make the pad 8 of Angelillo with a length in a range of about 4 inches to about 12 inches and a width in a range of about 1 inch to about 4 inches so as to cover a vulva and perineum of a woman’s body.  In regard to claim 10, Angelillo teaches that the chemical mixture 340 can produce an exothermic reaction (see col. 7, lines 1-6) which is listed as an art recognized equivalent to a microwaveable material at col. 6, lines 57-60 of U.S. Patent No. 9,572,709.   In regard to claims 11 and 13, inherent in the use of the device of Angelillo would be the method steps of obtaining the pad 8, causing the thermal source 310 become cold or hot and placing the pad adjacent the pubic region of the woman’s body where the inner surface 110 does not adhere to the skin of hair.  
In regard to claim 21, see col. 5, lines 60-62 of Angelillo.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Roeder (U.S. Patent No. 3,672,371) and further in view of Lee et al. (U.S. Patent Application Publication No. 2007/0142807).  
In regard to claim 2, Angelillo teaches that absorbent sheet 210 is formed from a liquid absorbent material (see col. 6, lines 27-30).  However, Lee et al. teach a similar feminine cooling pad with absorbent cores 12 and 15 that can be any material that absorbs bodily secretions such as natural fibers, which broadly includes cotton (see para. 0057).  Furthermore, it is well settled that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to fabricate the absorbent sheet 210 of Angelillo from cotton, in the manner disclosed by Lee et al.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Roeder (U.S. Patent No. 3,672,371) and further in view of Merriman (U.S. Patent Application Publication No. 2008/0071336).
In regard to claim 16, Angelillo is silent as to a cooling layer comprising a gel material.  However, Merriman teaches a therapeutic hygiene article 10 comprised of a pouch 12 with a cooling pack 14 that’s a gel type that can be refrigerated (see para. 0021).  Merriman thus discloses an art-recognized alternate type of cooling layer to a two-part chemical composition.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to utilize the gel cooling pack 14 of Merriman as the cooling layer in the device of Angelillo.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) (regarding the rejections based upon prior art) have been considered but are not persuasive.  
	Applicant discusses the declaration of Michelle Lynn Fogg (the Fogg Declaration) that outlines how the invention was conceived and why the rectangular shape of more beneficial and functional (see pages 3-5 of the 3/28/21 response referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) for the proposition that a change in the shape of a prior art device is a design consideration within the skill of the art (see page 9 of the 3/28/21 response).  Applicant argues that  the decision of the PTAB in Ex Parte Delves et al. and the decision in In re Gal, 980 F.2d 717 (Fed. Cir. 1992) stand for the proposition that when the proposed modification 
	There is no doubt that the Fogg Declaration evidences innovation at its best: an inventor coming up with a solution for an existing problem using trial and error.  There is also no doubt that Angelillo et al. depict and describe an absorbent, cooling pad for obstetric and gynecological use that is hourglass-shaped to fit between the legs of a patient.  However, the heart of the issue is the claim language, specifically, the recitation of “generally rectangular” in independent claims 1, 14, 15 and 19.  	
Applicant is reminded that during examination claim limitations are given their broadest reasonable interpretation (see MPEP 904.01 and 2111).  Thus the term “generally rectangular” is interpreted to NOT require a specific rectangular shape.  Any prior art device that approximates a rectangle (having sides with indentations for example) meets the claimed limitation of “generally rectangular.”  Looking at the Figures in Angelillo et al. specifically Figures 2 and 4, it is the examiner’s position that Angelillo et al. teach a device that has a “generally rectangular” shape.  This is buttressed by the disclosure of Angelillo et al. at col. 1, lines 23-27 where the device is described as being “generally rectangular.”  Building upon this is the further disclosure in Angelillo et al. of a circular embodiment (see Figures 10-12 of Angelillo et al.) demonstrating that Angelillo et al. contemplated different shapes for the device.  Angelillo et al. alone is enough to meet the claimed limitations.  However, the examiner chose to combine Angelillo et al. with Roeder to provide further evidence of the prior art being aware of rectangular-shaped feminine absorbent pads.  Roeder does not teach a cooling element or effect, but it is the examiner’s opinion that Roeder is in the same field of endeavor as Angelillo 
Regarding applicant’s argument that In re Dailey cannot be relied upon, it is not clear what applicant intends the argument to be.  Is it that changing the shape of Angelillo et al. would result in a change of its function?  Or is it that the invention and the function it performs are different from the prior art because Roeder does not have a cooling element?  Either way, the disclosure of a circular embodiment in Angelillo et al. clearly demonstrates that a change in the shape of Angelillo et al. would not result in a change in function and, as is discussed above, Roeder is utilized as a secondary teaching of a rectangular shape on a feminine absorbent pad.  
It is also noted that applicant’s arguments are not commensurate in scope with the claim language.  Applicant has deliberately chosen to recite “generally rectangular” which allows the application of any prior art device having a “generally rectangular” shape (like Angelillo et al.) to the claims.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 

d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.

g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /JRJ/
Conf:  /GAS/ 




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,572,709 the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.